UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KENT DAVIS,

                          Plaintiff,

                   -v.-
                                                    17 Civ. 5793 (KPF)
ERICA WILLHEIM, CYNTHIA
                                                           ORDER
ARREOLA, DOMINIQUE MANFREDA,
CRYSTAL PIERRE, and CITY OF NEW
YORK,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On August 28, 2019, the Court set a briefing schedule for Defendant

Erica Willheim’s motion to dismiss. (Dkt. #103). That briefing schedule

required Willheim to file her motion by October 4, 2019, and it ordered to

Plaintiff to file any opposition by November 18, 2019. (See id.).

      On August 30, 2019, Defendant Dominique Manfreda renewed her

application to move the Court to decline to exercise supplemental jurisdiction

over the state law claims pending against her. (Dkt. #106). On September 3,

2019, the Court granted Manfreda’s request to file a renewed motion and

ordered that it be done on the same briefing schedule as Willheim’s motion.

(Dkt. #108).

      On October 3, 2019, Defendant Willheim filed her motion to dismiss.

(Dkt. #110-113). Defendant Manfreda filed her motion to dismiss on October

4, 2019. (Dkt. #118-119). The Court has not received an opposition

submission from Plaintiff with respect to either motion.
      Accordingly, Plaintiff is hereby ORDERED to notify the Court by

December 23, 2019 regarding whether he will oppose the motions. If the

Court does not hear from Plaintiff by that date, it will deem the motions fully

submitted and take the unopposed motions under review.

      SO ORDERED.

Dated: December 11, 2019
       New York, New York

                                                      KATHERINE POLK FAILLA
                                                     United States District Judge




   A copy of this Order was mailed by Chambers to:
   Kent Davis
   123 West 135th Street
   #5C
   Manhattan, NY 10030




                                            2
